Case: 1:18-cv-00778-TSB Doc #: 1-1 Filed: 11/13/18 Page: 1 of 6 PAGEID #: 9




             Exhibit A
      11/12/2018                             18CV091563Doc
                                                       - MOTORISTS                                                                                                                         Back |  Print 
                            Case: 1:18-cv-00778-TSB         #: 1-1 MUTUAL INSURANCE Page:
                                                                   Filed: 11/13/18  CO. vs. MIDEA
                                                                                             2 of AMERICA
                                                                                                  6 PAGEIDCORP.#: 10
18CV091563 - MOTORISTS MUTUAL INSURANCE CO. vs. MIDEA AMERICA CORP.

SUMMARY

                   Judge: PEELER, ROBERT W.                    Case Type: PRODUCT LIABILITY                                 Status: OPEN

             Case Number: 18CV091563              Uniform Case Number: 2018CV091563CVBCVXMX                                         

           Clerk File Date: 10/11/2018                        Status Date: 10/11/2018                                               

      SAO Case Number:                                     Total Fees Due: 0.00                                                     

                  Agency:                                 Agency Report #:                                   Custody Location:



PARTIES

TYPE              PART Y NAM E                                                                                              AT TORNEY

PRIMARY DEF.  MIDEA AMERICA CORP.                                                                                                              
ADD.
                  GD MIDEA AIR CONDITIONING EQPMT. LTD.                                                                                        
DEFENDANT 
DIFFERENT
                  MIDEA AMERICA CORP.                                                                                                          
ADD. 
PLAINTIFF         MOTORISTS MUTUAL INSURANCE CO.                                                                                                  O'MALLEY, PATRICK J. (Main Attorney)  
UNKNOWN
                  JOHN DOE COMPANY                                                                                                             
DEF 



EVENTS

D AT E                       EV ENT                                  JU D GE                                 L OC AT I ON                                           RES U LT

                                                                                          No Events on Case




CASE HISTORY

C AS E NU M BER             C HARGE D ES C RI P T I O N                C AS E S TAT U S       D I S P O S I T I ON           OU T S TAND I NG AM OU NT                 NEXT EV ENT           AL ERT S

                                                                                          No Additional Cases



CASE DOCKETS

         D AT E         ENT RY

      11/2/2018        LABELS ONLY - CM 
   

      11/2/2018        SUMMONS ISSUED. REASON: 
   

      11/2/2018        SUMMONS SENT TO BE SERVED BY CERTIFIED MAIL ISSUED TO: MIDEA AMERICA CORP. 
   

      11/2/2018        REQUEST FOR CERTIFIED MAIL SERVICE 
   
                       SUMMONS SUCCESSFUL SERVICE BY CERTIFIED MAIL ISSUED 10/11/18 TO: GD MIDEA AIR CONDITIONING EQPMT. LTD. C/O REG./AGT. CSC-LAWYERS INCO. :CM 10/15/18 BY KYLE
      10/18/2018
                       RATZLAFF 

      10/16/2018       NOTICE OF FAILURE OF SERV MAILED TO ATTY 
   
                       SUMMONS UNSUCCESSFUL SERVICE BY CERTIFIED MAIL ISSUED 10/11/18 TO: MIDEA AMERICA CORP. :CM RETURNED 10/16/18 NOT DELIVERABLE AS ADDRESSED / UNABLE TO
      10/16/2018
                       FORWARD 

      10/11/2018       FILE FOLDER LABEL 
   

      10/11/2018       LABELS ONLY 
   

      10/11/2018       SUMMONS ISSUED. REASON: 
   
      10/11/2018       SUMMONS SENT TO BE SERVED BY CERTIFIED MAIL ISSUED TO: GD MIDEA AIR CONDITIONING EQPMT. LTD. 
   

      10/11/2018       SUMMONS ISSUED. REASON: 
   
      10/11/2018       SUMMONS SENT TO BE SERVED BY CERTIFIED MAIL ISSUED TO: MIDEA AMERICA CORP. 
   

      10/11/2018       COMPLAINT W/JURY DEMAND 
   

      10/11/2018       JUDGE PEELER, ROBERT W.: ASSIGNED 
   

      10/11/2018       ATTORNEY: O'MALLEY, PATRICK J. ASSIGNED 
   

      10/11/2018       CASE FILED 10/11/2018 CASE NUMBER 18CV091563 
   




      http://clerkofcourt.co.warren.oh.us/BenchmarkCP/CourtCase.aspx/DetailsPrint/253616?digest=hRHphZaF4kiF0JXXANAyRQ                                                                             1/1
Case: 1:18-cv-00778-TSB Doc #: 1-1 Filed: 11/13/18 Page: 3 of 6 PAGEID #: 11
Case: 1:18-cv-00778-TSB Doc #: 1-1 Filed: 11/13/18 Page: 4 of 6 PAGEID #: 12
Case: 1:18-cv-00778-TSB Doc #: 1-1 Filed: 11/13/18 Page: 5 of 6 PAGEID #: 13
Case: 1:18-cv-00778-TSB Doc #: 1-1 Filed: 11/13/18 Page: 6 of 6 PAGEID #: 14
